     Case 1:20-cv-02436-LGS Document 31 Filed 07/13/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 SUSAN HALL,

                         Plaintiff,
                         v.                                 20 Civ. 2436 (LGS)

 SAMANTHA REAY, in her capacity as                STIPULATED PROTECTIVE ORDER
 personal representative of the Estate of
 Robert M. Adelman,

                         Defendant.


LORNA G. SCHOFIELD, District Judge:

          WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal

Rule of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively

sensitive information that they may need to disclose in connection with discovery in this

action;

          WHEREAS, the Parties, through counsel, agree to the following terms; and

          WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

          IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, servants, employees, and attorneys, and any other persons with actual notice of this

Order will adhere to the following, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

          1.     Any person subject to this Order who receives from any other person any

                 “Discovery Material” (i.e., information of any kind provided in the course
Case 1:20-cv-02436-LGS Document 31 Filed 07/13/20 Page 2 of 10




       of discovery in this action) that is designated as “Confidential” or

       “Attorneys’ Eyes Only” pursuant to the terms of this Order shall not

       disclose such Confidential or Attorneys’ Eyes Only Discovery Material to

       anyone else except as expressly permitted hereunder.

 2.    The person producing Discovery Material may designate as “Confidential”

       any portion thereof that contains non-public business, commercial,

       financial, or personal information, the public disclosure of which is either

       restricted by law or would likely, in the good faith opinion of the producing

       person, seriously harm the producing person’s business, commercial,

       financial, or personal interests or cause the producing person to violate his,

       her, or its privacy or confidentiality obligations to others. Where the

       confidential portion is reasonably separable from the non-confidential

       portion, via redaction or otherwise, only the confidential portion shall be so

       designated.

 3.    The person producing Discovery Material may designate as “Attorneys’

       Eyes Only” any portion thereof that (a) contains highly confidential or

       highly sensitive information, the disclosure of which is likely to have a

       significant effect on current or future (i) business or commercial strategies

       or decisions or (ii) product plans or development; (b) the disclosure to

       persons other than those authorized under paragraph 8 below is restricted

       by law; or (c) was previously produced in a case with an Attorneys’ Eyes

       Only designation. The party or nonparty making the designation of

       “Attorneys’ Eyes Only” bears the burden of showing that the material so




                                     2
Case 1:20-cv-02436-LGS Document 31 Filed 07/13/20 Page 3 of 10




       designated could not be reasonably protected through the “Confidential”

       designation. Any party who requests a designation of “Attorneys’ Eyes

       Only” for a reason other than those set forth above may at any time before

       the trial of this action serve upon counsel for the recipient party a written

       notice stating with particularity the grounds of the request. If agreement

       cannot be reached promptly, counsel for all Parties will address their dispute

       to the Court in accordance with Rules II.B and III.C.3 of the Court’s

       Individual Rules and Procedures for Civil Cases.

 4.    With respect to the confidential portion of any Discovery Material other

       than deposition transcripts and exhibits, the producing person or that

       person’s counsel may designate such portion as “Confidential” or

       “Attorneys’ Eyes Only” by stamping or otherwise clearly marking as

       “Confidential” or “Attorneys’ Eyes Only” the document or protected

       portion in a manner that will not interfere with legibility or audibility.

       Deposition testimony may be designated as “Confidential” either on the

       record during the deposition or in writing within five (5) business days of

       receipt of the transcript. If so designated, the final transcript of the

       designated testimony shall be bound in a separate volume and marked

       “Confidential Information Governed by Protective Order” by the reporter.

 5.    If at any time prior to the trial of this action, a producing person realizes that

       some portion of Discovery Material that that person previously produced

       without limitation should be designated as “Confidential” or “Attorneys’

       Eyes Only,” the producing person may so designate that portion by




                                       3
    Case 1:20-cv-02436-LGS Document 31 Filed 07/13/20 Page 4 of 10




            promptly notifying all Parties in writing. Such designated portion of the

            Discovery Material will thereafter be treated as Confidential or Attorneys’

            Eyes Only under the terms of this Order. In addition, the producing person

            shall provide each other Party with replacement versions of such Discovery

            Material that bears the “Confidential” or “Attorneys’ Eyes Only”

            designation within two (2) business days of providing such notice.

Who May Receive Confidential Materials

      6.    No person subject to this Order, other than the producing person, shall

            disclose any Confidential Discovery Material to any other person

            whomsoever, except to:

            (a)    the Parties;

            (b)    counsel retained specifically for this action, including any paralegal,

                   clerical or other assistant employed by such counsel and assigned

                   specifically to work on this action;

            (c)    as to any document, its author, its addressee, and any other person

                   shown on the face of the document as having received a copy;

            (d)    any witness who counsel for a Party in good faith believes may be

                   called to testify at trial or deposition in this action, provided such

                   person has first executed a Non-Disclosure Agreement in the form

                   annexed hereto;

            (e)    any person retained by a Party to serve as an expert witness or

                   consultant or otherwise provide specialized advice to counsel in




                                         4
Case 1:20-cv-02436-LGS Document 31 Filed 07/13/20 Page 5 of 10




              connection with this action, provided such person has first executed

              a Non-Disclosure Agreement in the form annexed hereto;

       (f)    stenographers and video technicians engaged to transcribe or record

              depositions conducted in this action;

       (g)    independent photocopying, graphic production services, or other

              litigation support services employed by the Parties or their counsel

              to assist in this action, including computer service personnel

              performing duties in relation to a computerized litigation system;

       (h)    the Court and its staff; and

       (i)    any other person whom the producing person, or other person

              designating the Discovery Material “Confidential,” agrees in writing

              may have access to such Confidential Discovery Material.

 7.    Prior to the disclosure of any Confidential Discovery Material to any person

       referred to in subparagraphs 6(d) or 6(e) above, such person shall be

       provided by counsel with a copy of this Protective Order and shall sign a

       Non-Disclosure Agreement, in the form annexed hereto, stating that that

       person has read this Order and agrees to be bound by its terms. Counsel

       shall retain each signed Non-Disclosure Agreement, hold it in escrow, and

       produce it to opposing counsel either prior to such person being permitted

       to testify (at deposition or trial) or at the conclusion of the case, whichever

       comes first.

 8.    No person subject to this Order, other than the producing person, shall

       disclose any Attorneys’ Eyes Only Discovery Material to any other person




                                     5
     Case 1:20-cv-02436-LGS Document 31 Filed 07/13/20 Page 6 of 10



              whomsoever, except to the person identified in subparagraphs 6(b) and 6(h),

              unless the parties agree in advance to such disclosure.

Filing Confidential Materials in this Action

       9.     Any person who either objects to any designation of confidentiality, or who,

              by contrast, requests still further limits on disclosure (such as “attorneys’

              eyes only,” reserved for extraordinary circumstances), may at any time prior

              to the trial of this action serve upon the designating person and all other

              Parties a written notice stating with particularity the grounds of the

              objection or request. If agreement cannot be reached promptly, counsel for

              all Parties will address their dispute to the Court in accordance with Rules

              II.B and III.C.3 of the Court’s Individual Rules and Procedures for Civil

              Cases.

       10.    Notwithstanding the designation of material as “Confidential” or

              “Attorneys’ Eyes Only” in discovery, there is no presumption that such

              Confidential Discovery Material will be filed with the Court under seal. The

              parties shall follow Rule I.D of the Court’s Individual Rules and Procedures

              for Civil Cases with respect to pretrial requests for filing under seal.

       11.    Each person who has access to Confidential or Attorneys’ Eyes Only

              Discovery Material shall take all due precautions to prevent the

              unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

       12.    If, in connection with this litigation, and despite having taken reasonable

              steps to prevent the disclosure of information that it claims is subject to a




                                             6
Case 1:20-cv-02436-LGS Document 31 Filed 07/13/20 Page 7 of 10




       claim of attorney-client privilege or attorney work product, a producing

       person inadvertently discloses information subject to a claim of attorney-

       client privilege or attorney work product protection (“Inadvertently

       Disclosed Information”), such disclosure, in itself, shall not constitute or be

       deemed a waiver or forfeiture of any claim of privilege or work product

       protection with respect to the Inadvertently Disclosed Information and its

       subject matter.

 13.   If a disclosing person makes a claim of inadvertent disclosure, all receiving

       persons shall, within five (5) business days, return or destroy all copies of

       the Inadvertently Disclosed Information, and provide a certification of

       counsel that all such information has been returned or destroyed.

 14.   Within five (5) business days of the notification that such Inadvertently

       Disclosed Information has been returned or destroyed, the disclosing person

       shall produce a privilege log with respect to the Inadvertently Disclosed

       Information.

 15.   If a receiving person thereafter moves the Court for an order compelling

       production of the Inadvertently Disclosed Information, that motion shall be

       filed under seal, and shall not assert as a ground for entering such an order

       the mere fact of the inadvertent production. The disclosing person retains

       the burden of establishing the privileged or protected nature of any

       Inadvertently Disclosed Information. Nothing in this Order shall limit the

       right of any Party to request an in camera review of the Inadvertently

       Disclosed Information.




                                     7
    Case 1:20-cv-02436-LGS Document 31 Filed 07/13/20 Page 8 of 10




Termination of the Litigation

      16.    This Protective Order shall survive the termination of the litigation. Within

             30 days of the final disposition of this action, all Confidential and

             Attorneys’ Eyes Only Discovery Material and all copies thereof, shall be

             promptly returned to the producing person, or, upon permission of the

             producing person, destroyed.




                                            8
    Case 1:20-cv-02436-LGS Document 31 Filed 07/13/20 Page 9 of 10




       17.       During the pendency of this case only, this Court shall retain jurisdiction

                 over all persons subject to this Order to the extent necessary to enforce any

                 obligations arising hereunder or to impose sanctions for any contempt

                 thereof.



SO STIPULATED AND AGREED.



For Plaintiff:                                  For Defendant:

Signed: /s/ Charles E . Loeser                  Signed:
Name: Charles E. Loeser                         Name:       Sara Gates
Dated: July 10            , 20 20
                               __               Dated: July 9, 2020

                                                SO ORDERED.

The parties are advised that the Court retains discretion as to whether to afford confidential
treatment to redacted information in Orders and Opinions.

Dated: July 13, 2020
       New York, New York




                                               9
    Case 1:20-cv-02436-LGS Document 31 Filed 07/13/20 Page 10 of 10




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


 SUSAN HALL,

                        Plaintiff,
                        v.                                 20 Civ. 2436 (LGS)

 SAMANTHA REAY, in her capacity as                 NON-DISCLOSURE AGREEMENT
 personal representative of the Estate of
 Robert M. Adelman,

                        Defendant.



       I, ________________________ [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those

portions of Discovery Material that have been designated as Confidential. I agree that I will

not disclose such Confidential Discovery Material to anyone other than for purposes of this

litigation and that at the conclusion of the litigation I will return all discovery information

to the party or attorney from whom I received it. By acknowledging these obligations under

the Protective Order, I understand that I am submitting myself to the jurisdiction of the

United States District Court for the Southern District of New York for the purpose of any

issue or dispute arising hereunder and that my willful violation of any term of the Protective

Order could subject me to punishment for contempt of Court.

      Dated:
                                                         [Signature]




                                              10
